Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-9, drawn to an apparatus) in the reply, filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) Across the claim list, the applicants use both “the” and “said”. It is respectfully requested to use consistent term by using either “the” or “said”, such as:
The “wherein said at least one frustoconical portion (71, 72, 73) of the cover” and “said frustoconical cones (71, 72, 73)” of Claim 3 should be “wherein the at least one frustoconical portion (71, 72, 73) of the cover” and “the frustoconical cones (71, 72, 73)”.

(2) The “several frustoconical cones (71, 72, 73)” of Claim 3 would have a better form, if amended to be “plural frustoconical cones (71, 72, 73)” or “a plurality of frustoconical cones (71, 72, 73)”.

Appropriate correction is required.

Claim interpretation
(1) The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
-a. The “heating means” of Claim 1,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(2) In regards to the “the cover (7) forming a thermal barrier between the crucible (5) and the vacuum evaporation chamber” of Claim 1,
The “forming a thermal barrier…” is a functional result caused by use of the cover, thus it does not add a patentable weight to the claimed “cover”, see the MPEP citations below.
Consequently, when a nozzle of a prior art has a cover covering a portion of the nozzle, the cover is sufficient to meet the claim, because the cover intrinsically blocks or reduces heat transfer from the nozzle. 

(3) In regards to the “wherein the material to be sublimated or evaporated is chosen among a metal halide, a metal oxide and a metal chalcogenide” of Claim 9,
Claim appears to define an identity of the material contained in the evaporation cell. In an apparatus claim, containing different materials is a mere different use of the claimed apparatus, thus it is an intended use of the claimed apparatus, therefore, it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches an evaporation cell, it is considered that the cell is clearly capable of containing any material to be evaporated, thus sufficient to meet the claim.

MPEP citations:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “said at least one opening (63, 65) of the two bottom plates (62, 64) being arranged in zig zag” of Claim 7 is not clear.
To obtain the zig zag form, the opening must be at least two. However, claim merely includes at least one opening, thus it is not clear how the one opening makes the zig zag form.
For the purpose of examination, it will be examined inclusive of “the openings (63, 65) of the two bottom plates (62, 64) being arranged in zig zag”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ienaga et al. (JP 2013-104117, filed in IDS, hereafter ‘117).
Regarding to Claim 1, ‘117 teaches:
Evaporation source (English title, note it is well-known in the art that evaporation source is used in a vacuum evaporation chamber for thin film deposition, for instance, see Fig. 6 showing a vacuum chamber, the claimed “An evaporation cell (1) for vacuum evaporation chamber”);
An evaporation source which can evaporate or sublime metal oxide, and the evaporation source includes: a crucible 111 composed of a cylindrical cell 112, and a heat generation part 104 provided at the outer circumferential part of the crucible (Fig. 1, English abstract, note the heat generation part appears to be a coil or filament, the claimed “the evaporation cell (1) comprising a crucible (5), the crucible (5) being adapted to receive a solid or liquid material to be sublimated or evaporated, heating means (3) to heat the material in the crucible”);
A first cover body 114 functioning as the cover of the cylindrical cell and provided with a through hole and also having a projection projecting to the outside of the cylindrical cell (English abstract, note Fig. 2 shows a portion of the first cover body 114 has a frustoconical shape, and the evaporated material from the source 100 of Fig. 6 
A second cover body 106, covering the first cover body and further having a through hole allowing at least a part of the projecting part of the first cover body to pass through (English abstract, note Fig. 2 shows the second cover body 106 also has a portion having a frustoconical shape matching with the frustoconical shaped portion of the first cover body 114, and the second body is capable of providing a thermal barrier effect, see the claim interpretation above, the claimed “and a cover (7) placed on the nozzle (6), the cover (7) having an opening (70) arranged about the frustoconical portion (61) of the nozzle (6), wherein the cover (7) has at least one frustoconical portion (71, 72, 73) arranged about the frustoconical portion (61) of the nozzle (6), the cover (7) forming a thermal barrier between the crucible (5) and the vacuum evaporation chamber”).

Regarding to Claim 2,
‘117 teaches a second cover body 106, covering the first cover body and further having a through hole allowing at least a part of the projecting part of the first cover body to pass through (English abstract, note Fig. 2 of ‘117 shows the frustoconical portions of the first and second cover bodies has a same apex angle and a same axis, because they are concentrically arranged, the claimed “wherein the frustoconical portion 
‘117 further teaches the first and second cover body of the cover 1 of 2, may contact. Or, the first 1 and second 2 of the cover body of the cover, which are arranged with a predetermined interval. At this time the constant intervals of 0.1mm~100mm, preferably 0.1mm~10mm, more preferably 0.1mm~3mm ([0017] of the original publication, the claimed “are arranged at a mutual distance comprised between a few tenths of millimetres and a few millimetres”).

Regarding to Claim 5,
Fig. 2 of ‘117 shows the cover is formed from a sheet, and ‘117 further teaches the cover 106 is formed of a high melting point metal ([0038] of the original publication, see also [0071] of ‘878 cited below, the claimed “wherein the cover (7) is formed from a metal sheet”). 

Regarding to Claim 6,
‘117 teaches a second cover body 106, covering the first cover body and further having a through hole allowing at least a part of the projecting part of the first cover body to pass through (English abstract, the claimed “wherein the cover (7) covers the open end of the crucible (5)”).

Regarding to Claim 8,


Regarding to Claim 9,
‘117 teaches an evaporation source which can evaporate or sublime metal oxide (English abstract, see also the claim interpretation above, the claimed “wherein the material to be sublimated or evaporated is chosen among a metal halide, a metal oxide and a metal chalcogenide”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘117, in view of Priddy (US 20100031878, hereafter ‘878).
Regarding to Claim 3,
‘117 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein said at least one frustoconical portion (71, 72, 73) of the cover includes several frustoconical cones (71, 72, 73) of same apex angle (B) and same axis (100), said frustoconical cones (71, 72, 73) being fitted into each other about the frustoconical portion (61) of the nozzle (6).

‘878 is analogous art in the field of deposition source (title). ‘878 teaches vacuum deposition source 10 includes conical heat shield assembly 36 and conical cover 38. Conical heat shield assembly 36 and conical cover 38 can be seen in cross-section in FIGS. 9 and 10 and can be seen as an exploded perspective view in FIG. 11. Conical heat shield assembly 36 preferably comprises plural conical heat shield sheets 166 and 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the cover 106 of ‘117, so to have plural forms, for the purpose of achieving any desired heat shielding function.

Regarding to Claim 4,
As discussed in the claim 3 rejection above, the cover 106 of ‘117 has plural sheets. Further Figs. 9-10 of ‘878 shows the conical heat shield sheets 166 and the conical cover 38 are spaced away, note arranging plural sheets with a spacing is well-known in the art (for instance, see the upper reflector 27 placed above the lower reflector 26 with maintaining a predetermined distance, [0051] of US 20060288940). Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the imported plural covers of ‘117 have very smaller contact surface area, such as 5% or less, for the purpose of preventing heat transfer (this reads into the claimed “wherein two adjacent cones among said frustoconical cones (71, 72, 73) have a contact surface area smaller than or equal to 5 % of their respective surface area”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘117, in view of Min et al. (US 20100043710, hereafter ‘710).
Regarding to Claim 7,


‘117 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: wherein the nozzle (6) includes a cylindrical wall (68) and two bottom plates (62, 64), the cylindrical wall (68) connecting the two bottom plates (62, 64) to the frustoconical portion (61) of the nozzle (6), the cylindrical wall (68) including openings (66) directed radially and the two bottom plates (62, 64) each comprising at least one opening (63, 65), said at least one opening (63, 65) of the two bottom plates (62, 64) being arranged in zig zag.

‘710 is analogous art in the field of crucible assembly (title). ‘710 teaches the inner plate 30 also has first and second channels 35 and 37 (Fig. 1, [0029]), and a deposition material evaporated in an inner space of the main body 10 (hereinafter, also referred to as "vapor") is expelled to the outside of the main body 10 through inner channels 38 formed within inner plate 30. Here, the inner channels 38 refer to flow fields formed to allow the vapor to sequentially flow through the inlet 34a of the inner plate 30, the first floor space 32a, the first channels 35, the space 39 outside base member 36a, the second channels 37, the second floor space 32b and the outlet 34b of the inner 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added more plates having openings arranged not to be overlapped with the openings of the original plate 116, for the purpose of providing zig zag shape gas flow, thus preventing fusible material from being splashed to an outside of the main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718